DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the compound of claim 1; the organic semiconducting layer of claim 10; the organic electronic device of claim 14.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Cho (KR 2015124000) teaches generic C1 (page 3): 


    PNG
    media_image1.png
    203
    391
    media_image1.png
    Greyscale

Cho further teaches that m = 0-2, L = arylene and R can be an aryl group, for example, it can be the phenyl group, the naphthyl group, the biphenyl group, the anthracenyl (machine trans. page 6).
C1 encompasses applicants’ Formula 1. However, applicants’ invention is based on asymmetric Formula II. Applicant has presented comparative data of symmetrical and asymmetrical derivatives in OLEDs. The data shows the inventive asymmetrical derivatives correlate to superior device lifetime and lower glass transition temperature.
Cho fails to suggest or offer guidance that would render it obvious to select asymmetrical C1 derivatives with the expectation of achieving superior device lifetime and lower glass transition temperature.
Claims 1-17 allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786